DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 9, 2020.
	Claims 1-9 and 21-24 are pending.  Claims 10-20 are canceled.  Claim 1 is independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on June 13, 2018.
Allowable Subject Matter
Claims 1-9 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited sense amplifier that includes first to sixth sense circuits respectively connected to the first to sixth bit lines and in which the first and fourth sense circuits are arranged along a second direction perpendicular to the first direction and connected to a first data bus, the second and fifth sense circuits are arranged along the second direction and connected to a second data bus, and the third and sixth sense circuits are arranged along the second direction and connected to a third data bus, wherein the first, second, and third sense circuits are aligned along the first direction and the fourth, fifth, and sixth sense circuits are also aligned along the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825